DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13 and 16) in the reply filed on 12/2/2020 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Status of Application, Amendments, And/Or Claims
Claims 1-36 are pending.
Claims 14-15 and 17-36 are withdrawn for being drawn to non-elected inventions (i.e., Groups II-III).
Claims 1-13 and 16 are under examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 8/10/2020 has been considered.
Claim Objections
Claims 4 and 16 is objected to because of the following informalities
Claim 4 is objected for defining the term “G-CSF” as the term has previously been described in claim 3.
Claim 16 depends form claim 14 which is not an elected invention for the examination.
  Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 The written description in this case only sets forth a method of preparing an allogenic stem cell rich plasma composition for use in an aging subject comprising administering to a young healthy donor granulocyte colony stimulating factor (G-CSF) in an amount and for a time period sufficient to stimulate a significantly increased number of stem cells in the blood of said donor, obtaining sufficient volume of plasma by plasmapheresis, determining the ABO/Rh  blood type of said donor and storing the plasma until an ABO/Rh blood type matched aging recipient is identified for receipt of said plasma, and therefore the written description is not commensurate in scope with “a 
The claims broadly encompass a method of preparing an allogenic stem cell rich plasma composition for use in an aging subject comprising administering any stem cell mobilization agent in amount and time for a time period sufficient to stimulate a significantly increased number of stem cells in the blood of said donor.
The specification 16-31, Examples 1-10 disclose use of G-CSF at a dose of 5 to 15 ug/kg intravenously or subcutaneously for 5-7 days monthly for 12 months. The specification discloses obtaining about 2 liters of stem rich plasma divided in about 50 ml aliquots and samples are frozen until using in a plasma recipient. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Some of the factual considerations that are weighed when determining a written description include the level of skill and knowledge in the art, the disclosure of complete or partial structures, the disclosure of physical and or chemical properties, adequate disclosure of the functional characteristics, the correlation between structure and function, and disclosure of methods of making.  Alegre et al. (Bone Marrow Transplantation 20: 211-217, 1997) teach using cyclophosphamide in combination with G-CSF or GM-CSF for cell mobilization (see title, Summary). Winkler et al. (Leukemia, 26: 1994-1601, 2012) teach using G-CSF, cyclophosphamide or AMD3100 as a hematopoietic cell mobilizer. The specification does not disclose a genus of stem cell 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,636,515. Although the claims at issue are not identical, they are not patentably distinct from each other because a method of preparing an allogenic stem cell rich plasma composition for use in an aging subject comprising to a young healthy donor granulocyte colony stimulating factor (G-CSF) in an amount and for a time period sufficient to stimulate a significantly .
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/GYAN CHANDRA/Primary Examiner, Art Unit 1646